Title: To John Adams from Edmund Jenings, 7 May 1780
From: Jenings, Edmund
To: Adams, John


     
      (Secret)
      Sir
      Brussels May 7th 1780
     
     I yesterday received your Excellencys Letter of the 30th of last Month, inclosing Advice, relative to the fortunate Arrival of the Transports at their destined Ports, which shall be made the proper Use of to Confound and Laugh at our Ennemies: it Contains too the purport of his Excellencys at Passy Conversation with you, He told your Excellency, “that the Marylands Act directd Him first to write to the Commissrs in London (who formerly had the Trust of the Money,) to draw it out and transfer it into the Hands of a Banker in Paris or Amsterdam; but if they refuse then his Excellency is to choose one out of the Persons mentiond to Him; so that, He shall write to the Commissioners and if they refuse, He shall after that determine, which shall have the Trust.”
     I was sensible, that the Notice, which my Native Country took of me was small indeed, so if I may Judge of your friendly Expressions was your Excellency, I was however pleased with it, but If I under­stand the business rightly, it is now by no means so pleasant to me. That the Choice out of several shoud be left to some one of a Known character and public Trust, was natural, for the State might not be acquainted with the Avocations and Existence of the persons nominated, but that these people shoud be of the State itself, or at least Americans was Natural, and neither of them coud be Affronted (I am sure I was not) that one such Man shoud be considered, as Equal in Independancy, Integrity, disinterestdness and Affection to his Country to another. At this Distance it is Impossible for the State to Know every ones Comparative Merit, but to have a Banker of a foreign Country prefered to a Native is not Agreable. If I understand the business right, shoud the Commissioners transmit the Money to a Banker in Paris or Amsterdam, there is no Employment for the American Agent. If they will not, an American is then to be nominated; What to do? to force three London Merchants to transfer to Him the public Money of the Country declared in Rebellion. Parbleu! this will require much Law, or a greater Army than America Glories in, and that France herself has upon her Coasts Opposite to England, and what American could present himself publickly before these interestd, Obstinate and perhaps treacherous Commissioners, except Mr. L.L. He is the only American that I Know, who can appear publickly in the Streets of London. I may Mistake this Affair and therefore beg your Excellency to give me your Ideas of it. I shoud be glad to be correctd being most unwilling to think my Country has treatd me with Contempt. If She does, I have not deserved it, and must endeavour to Convince them of it by my future Actions, since the past has made no Impression—Can your Excellency get the Words of the Act.
     Every thing seems to tend to the Ruin of England, Her own folly towards her proper Subjects and towards those, who were once so, makes the Conduct of her Ennemies appear with the Utmost Liberality. The Declarations of France and Spain in favor of the Commerce of Holland are at this Juncture highly politic, and cannot but have the greatest Consequences. England must I think Lower her Insolence to foreign Powers, or plunge into inevitable destruction. They talk in Holland of laying an Embargo in Holland on the Shipping, this will prevent the immediate depredations of her Ennemy and tend to Man her fleet.
     I am sorry to hear Rumors of Attempting the opening the Navigation of Antwerp; and the Difficulty of doing it is great, it shews however a disposition in the Emperor to quarrel with the Dutch for such a Measure cannot but bring on a Misunderstanding between them. I am convincd this Idea is Suggested by the English for the worst purposes.
     I am much obliged to your Excellency for the Attention Shown me, least the postage of Letters shoud Cost too much, let me beg of your Excellency not to think of it, but impart to me at all Times your Commands, which I shall abways execute with the Utmost Alacrity and faithfulness, out of Respect to You and Duty to my Country.
     I am with the greatest Respect Sir, Your Excellencys most faithful & Obligd. Humble Servt
     
      Edm: Jenings
     
    